DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/560,048 for a PROTECTIVE BUNDLE ROUTING GROMMET FOR WIDE RANGE PANEL THICKNESS, filed on 9/4/2019.  Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of Species 1-7 is acknowledged.  The traversal is based on the grounds that the embodiments are directed to generic claims.  These arguments are persuasive.  The requirement is therefore made WITHDRAWN.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottom surface and top surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beele (U.S. Pat. 6,359,224).
Regarding claim 1, Beele teaches a grommet assembly configured to be disposed within an aperture in a panel having a first surface and a second surface opposite the first surface, the grommet assembly comprising: a grommet frame configured to contact the first surface of the panel; and an elastomeric region extending from the grommet frame and configured to be inserted within the aperture, wherein the elastomeric region defines a plurality of ribs angled such that the plurality of ribs are configured to provide an insertion force when the elastomeric region is inserted within the aperture and provide a removal force greater than the insertion force when the elastomeric region is withdrawn from the aperture.



    PNG
    media_image1.png
    498
    457
    media_image1.png
    Greyscale



[AltContent: textbox (grommet frame)]
[AltContent: textbox (1st surface)][AltContent: arrow]
[AltContent: arrow]


[AltContent: textbox (ribs)][AltContent: arrow]

[AltContent: arrow]
[AltContent: textbox (elastomeric region)]
[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (2nd surface)][AltContent: textbox (aperture)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beele (U.S. Pat. 6,359,224) in view of Uchibori et al. (U.S. Pat. 7,915,534).
Regarding claim 2, Beele teaches the assembly of claim 1, but does not teach that the grommet frame and the elastomeric region are characterized as having an oval shape. Uchibori teaches a grommet having an oval shape in order to match the oval shape in the panel and secure the grommet therein.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the grommet frame and the elastomeric region are characterized as having an oval shape to match an oval shaped panel and as a matter of aesthetics, and further, as a matter of design choice since such a modification would have involved a mere change in the shape of the component.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beele (U.S. Pat. 6,359,224) in view of Suzuki teaches (U.S. Pub. 2012/0146295).
Regarding claim 3, Beele teaches the assembly of claim 1, but does not teach that the grommet frame includes a first routing trough configured to be arranged within the aperture and to receive a first elongate object and wherein the first routing trough is angled at an acute angle relative to the first surface of the panel.  Suzuki, however, teaches a grommet frame including a first routing trough (10A) configured to be arranged within an aperture and to receive a first elongate object (wire) and wherein the first routing trough is angled at an acute angle relative to the first surface of the panel (Fig. 4B) in order to route the wire in the proper direction.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the grommet frame including a first routing trough configured to be arranged within the aperture and to receive a first elongate object and wherein the first routing trough is angled at an acute angle relative to the first surface of the panel in order to route the elongate object in the desired location with minimal tolerance.
Regarding claim 4, Beele and Suzuki teach the assembly of claim 3, wherein the first routing trough defines a generally semicircular cross section.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beele (U.S. Pat. 6,359,224) in view of Fisk (U.S. Pub. 2008/0185061).
Regarding claim 11, Beele teaches a method of manufacturing a grommet assembly (see figure above) configured to be disposed within an aperture in a panel having a first surface and a second surface opposite the first surface, the method comprising the steps of: providing a grommet frame configured to contact the first surface of the panel; and providing an elastomeric region around and extending from the grommet frame, wherein the elastomeric region is configured to be inserted within the aperture, wherein the elastomeric region defines a plurality of ribs angled such that the plurality of ribs are configured to provide an insertion force when the elastomeric region is inserted within the aperture and provide a removal force greater than the insertion force when the elastomeric region is withdrawn from the aperture; but does not teach the step of molding an elastomeric region around and extending from the grommet frame using a two shot molding process.  Fisk, however, teaches a grommet that includes an elastomeric region molded to the grommet body over a two shot molding process in order to provide an elastomeric seal assembly that is structurally sound.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the step of molding an elastomeric region around and extending from the grommet frame using a two shot molding process since this process is a well-known method for manufacturing a strong grommet assembly with an elastomeric region. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beele (U.S. Pat. 6,359,224) in view of Fisk in view of Uchibori et al. (U.S. Pat. 7,915,534).
Regarding claim 12, Beele and Fisk teach the assembly of claim 11, but do not teach that the grommet frame and the elastomeric region are characterized as having an oval shape.  Uchibori teaches a grommet having an oval shape in order to match the oval shape in the panel and secure the grommet therein.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the grommet frame and the elastomeric region are characterized as having an oval shape to match an oval shaped panel and as a matter of aesthetics, and further, as a matter of design choice since such a modification would have involved a mere change in the shape of the component.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beele (U.S. Pat. 6,359,224) in view of Fisk (U.S. Pub. 2008/0185061) in further view of Suzuki teaches (U.S. Pub. 2012/0146295).
Regarding claim 13, Beele and Fisk teach the assembly the assembly of claim 11, but does not teach that the grommet frame includes a first routing trough configured to be arranged within the aperture and to receive a first elongate object and wherein the first routing trough is angled at an acute angle relative to the first surface of the panel.  Suzuki, however, teaches a grommet frame including a first routing trough (10A) configured to be arranged within an aperture and to receive a first elongate object (wire) and wherein the first routing trough is angled at an acute angle relative to the first surface of the panel (Fig. 4B) in order to route the wire in the proper direction.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the grommet frame including a first routing trough configured to be arranged within the aperture and to receive a first elongate object and wherein the first routing trough is angled at an acute angle relative to the first surface of the panel in order to route the elongate object in the desired location with minimal tolerance.
Regarding claim 14, Beele, Fisk teach and Suzuki teach the assembly of claim 13, wherein the first routing trough defines a generally semicircular cross section.
Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grommet with ribs and trough - USP 8497435, 7790989, 7735876, 5669731.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632
February 7, 2022